TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-09-00648-CR
                                        NO. 03-09-00649-CR




                                   Paul Michael Earls, Appellant

                                                   v.

                                    The State of Texas, Appellee



     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 299TH JUDICIAL DISTRICT
                    NOS. D-1-DC-09-201731 & D-1-DC-09-203694
               HONORABLE CHARLES F. BAIRD, JUDGE PRESIDING



                             MEMORANDUM OPINION


                In May 2009, appellant Paul Michael Earls was placed on community supervision for

five years after he was convicted on his plea of guilty to theft (cause number 201731). See Tex.

Penal Code Ann. § 31.03(a), (e)(4)(A) (West Supp. 2010). Two months later, appellant was indicted

for attempted burglary of a habitation (cause number 203694). See id. §§ 15.01, 30.02 (West 2003).

The State also moved to revoke appellant’s probation, the attempted burglary being one of several

alleged violations. In September 2009, a jury found appellant guilty of the attempted burglary and

assessed his punishment at fifteen years’ imprisonment. After imposing sentence in that case, the

trial court revoked appellant’s probation in the theft case and sentenced him to two years in state jail,

with this sentence to begin after the fifteen-year sentence ceases to operate.
               Appellant’s court-appointed attorney has filed a motion to withdraw supported by a

brief concluding that these appeals are frivolous and without merit. The brief meets the requirements

of Anders v. California, 386 U.S. 738, 744 (1967), by presenting a professional evaluation of the

records demonstrating why there are no arguable grounds to be advanced. See also Penson v. Ohio,

488 U.S. 75 (1988); High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State,

516 S.W.2d 684 (Tex. Crim. App. 1974); Jackson v. State, 485 S.W.2d 553 (Tex. Crim. App. 1972);

Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969). Appellant received a copy of counsel’s

brief and was advised of his right to examine the appellate records and to file a pro se brief. See

Anders, 386 U.S. at 744. No pro se brief has been filed.

               We have reviewed the records and find no reversible error. See Garner v. State,

300 S.W.3d 763, 766 (Tex. Crim. App. 2009); Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex. Crim.

App. 2005). We agree with counsel that the appeals are frivolous. Counsel’s motion to withdraw

is granted.

               In cause number 03-09-00648-CR, the order revoking community supervision is

affirmed. In cause number 03-09-00649-CR, the judgment of conviction is affirmed.




                                              __________________________________________
                                              J. Woodfin Jones, Chief Justice

Before Chief Justice Jones, Justices Puryear and Pemberton

Affirmed

Filed: December 15, 2010

Do Not Publish

                                                 2